Citation Nr: 1825001	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with peptic ulcer residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1981 to October 2008.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of history, in pertinent part, in its November 2008 rating decision, the RO granted the Veteran's claim for service connection for gastroesophageal reflux disease (GERD) and a zero percent (compensable) evaluation was assigned, effective from November 1, 2008.  The Veteran perfected an appeal of the initial rating assigned following the November 2008 grant of service connection.  In January 2014, the Board remanded the claim for higher ratings for GERD.  In September 2014, the RO granted a 10 percent rating for GERD, effective in November 2008.  Following an appeal, in July 2016, the Board denied the Veteran's claim for a rating in excess of 10 percent for GERD. 

The Veteran appealed the Board's July 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to a disability rating in excess of 10 percent for GERD.  The Court vacated the Board's July 2016 decision and remanded this claim to the Board for action consistent with the JMPR.  In July 2017, the Board remanded for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire increased rating period, GERD was manifested by symptomatology consisting of infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance, and mild nausea caused by esophageal reflux, with a frequency of the symptom recurrence as four or more times per year, and the average duration of symptoms lasting less than a day; the symptoms are not productive of considerable impairment of health.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for an increased rating in excess of 10 percent for GERD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.114, Diagnostic Code 7399-7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial increased rating in excess of 10 percent for his GERD.

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the entire pendency of the appeal, the Veteran's GERD has been rated under Diagnostic Code 7399-7346.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved (here, the digestive system), and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2017).  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7346, which pertains to hiatal hernias. 38 C.F.R. § 4.114 (2017).

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2017).

For the entire increased rating period, the Board finds that the Veteran's GERD was not manifested by symptomatology more nearly approximating persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

In September 2008, the Veteran was afforded a VA examination.  The Veteran reported breakthroughs every two to three weeks, which he self-treats with Tums.  There was some regurgitation with the breakthrough symptoms.  He also reported taking Nexium daily.  The examiner noted there was no history of nausea, vomiting, diarrhea, constipation, indigestion, or hemorrhoids.  There was no history of hernia, abdominal mass, abdominal swelling, regurgitation, or jaundice.  There was no history of fecal incontinence or post-prandial symptoms after ulcer surgery.  There was no dysphagia found.  Finally, there was no history of hematemesis, melena, pancreatic, gallbladder attacks, or abdominal pain.  The examiner also reported no vomiting, surgery, hospitalizations, or anemia.  The examiner opined that the Veteran's GERD symptoms had no effects on usual daily activities or occupational activities, and the Veteran reported he had current fulltime employment.

VA treatment records from September 2008 to February 2017 show complaints of and treatment for GERD.  Notes of prescription changes are included as part of his treatment.  Notably, in July 2010, June 2012, and February 2013, the Veteran denied experiencing dysphagia, gastrointestinal pain, nausea, vomiting, constipation, diarrhea, bright red blood per rectum, or tarry stools.  In March 2014, the Veteran's GERD was noted as stable with no dysphagia.  In December 2014, the Veteran was found negative for dysphagia, heartburn, abdominal pain, hematemesis, or melena.  In June and December 2016, the Veteran denied abdominal pain, nausea, vomiting, melena, or blood in stool.

In March 2014, the Veteran was afforded another VA examination.  The examiner noted that a review of the medical records revealed a GERD diagnosis and gastric ulcer with onset in the 1980s, diagnosed by endoscopy and treated with Tagamet.  The examiner noted that the symptoms improved with treatment.  A January 2009 upper endoscopy showed normal results, and a September 2013 lab test showed no significant diagnostic findings or results.  The Veteran reported occasional reflux symptoms three to four times a month; and that he was taking Omeprazole for GERD.  The examiner reported infrequent episodes of epigastric distress; dysphagia; pyrosis; reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The examiner stated that the frequency of the symptom recurrence was four or more per year, with the average duration of episodes of the symptoms lasting less than a day.  The Veteran was not found to have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner opined that the Veteran's condition did not impact his ability to work, and that the symptoms noted were most likely due to GERD, since the most recent endoscopy revealed no evidence of active peptic ulcer disease or residuals.

In December 2017, the Veteran was afforded another VA examination.  He reported experiencing heartburn and nausea, and that he was taking Omeprazole as part of his treatment plan.  The examiner noted that the Veteran had pyrosis; and mild nausea that lasted for less than a day and occurred more than four times a year.  The Veteran was not found to have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The examiner reported there were no other pertinent findings or diagnostics.  She mentioned that a 2010 upper endoscopy was negative for polyps.  The examiner opined that the Veteran's condition did not impact his ability to work as his GERD was manageable.  Although he still had a diagnosis of GERD, his treatment plan included taking Omeprazole, as noted above.  She also noted that stress and having a hiatal hernia only aggravated his GERD.

While acknowledging that during the course of appeal, the Veteran experienced infrequent episodes of epigastric distress; dysphagia; pyrosis; reflux; regurgitation, and mild nausea, the record of evidence for the increased rating period does not show that GERD symptomatology has resulted in considerable impairment of the Veteran's health.  There are no signs of significant weight loss, malnutrition, or anemia.  There is also no history of hematemesis, melena, or esophageal dilation.  Thus, the evidence of record does not support a finding that the symptoms of the Veteran's GERD caused considerable impairment of health.  Therefore, the Veteran's GERD disability for the increased rating period did not more nearly approximate the criteria for a next higher 30 percent rating under Diagnostic Code 7399-7346.  Additionally, as there is no evidence of stricture, spasm, or diverticulum of the esophagus, a rating under Diagnostic Codes 7203, 7204, or 7205 is not warranted.  38 C.F.R. § 4.114 (2017).

Therefore, the claim for an increased rating in excess of 10 percent for GERD must be denied.  The Board recognizes the Veteran's lay statements regarding his GERD.  However, in weighing the evidence, the Board finds that the medical evidence of record preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


